                   Case 21-17103-RAM               Doc 2      Filed 07/21/21        Page 1 of 11




                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
_____________________________________
                                         )
In re:                                   )
                                         ) Chapter 11
Mary Brickell Village Hotel, LLC,        )
                                         ) Case No. 21-17103 (RAM)
                                         )
                              1
                      Debtor.            )
_____________________________________ )

                      DECLARATION OF PEDRO F. VILLAR
       IN SUPPORT OF THE CHAPTER 11 PETITION AND FIRST DAY PLEADINGS

          I, Pedro F. Villar, pursuant to section 1746 of title 28 of the United States Code, hereby

declare that the following is true and correct to the best of my knowledge, information, and belief,

including the information included in the exhibit attached hereto:

                                                    Introduction




          1.       The above-captioned Debtor is the owner of Aloft Miami Brickell, a Marriott

International hotel brand (the “Hotel”). The Hotel is centrally located in the heart of Brickell,

Miami’s Financial District. This brand redefined the hospitality segment and offered an innovative



1
    The last four digits of the Debtor’s tax identification number are 7701. The Debtor’s principal address is 1001
    SW 2nd Avenue, Miami, FL 33130.
               Case 21-17103-RAM            Doc 2       Filed 07/21/21    Page 2 of 11




style combined with services that reflected the lifestyle of today’s business traveler. The Hotel sits

one block away from Brickell’s Mary Brickell Village and one of Miami’s major public transit

system’s station. The Hotel is also within walking distance to the world-renowned Brickell City

Centre. The Hotel is well-maintained, modern, and consists of fourteen stories, one hundred and

sixty rooms, a fitness center, a large pool deck, a nine-hundred-square-foot terrace for events, and

one hundred valet parking spaces.

          2.    Last year, the Hotel was confronted with its most serious challenge since it opened

its doors during the Summer of 2013: the COVID-19 pandemic and the restrictions placed on

businesses, particularly those in the hospitality industry. As this Court is aware, to “flatten the

curve,” and minimize the spread of COVID-19, many federal, state, and local governments have

ordered the closure of schools, parks, stores, restaurants, and other “non-essential” businesses,

through, among other similar mandates, “Shelter-in-Place” orders.

          3.    Throughout, the Hotel maintained its value in excess of $30 million and is entirely

unencumbered, but for its $17 million mortgage. Shortly after acquiring said mortgage from its

affiliate, which served as the Loan’s special servicer, the mortgagee, Torchlight 2, involuntary

accelerated the Loan, and commenced an aggressive foreclosure action against the Debtor, through

which it sought to seize the Hotel’s income and collect a multi-million dollar prepayment fee.

Torchlight 2 is, and has always been, unwilling to engage in negotiations to achieve a workout.

          4.    The Debtor is seeking relief from this Court to preserve the going-concern value of

their business and dozens of full-time jobs, implement a reorganization, through which the Debtor

intends to exercise its rights to cure any alleged defaults related to the mortgage, subject to its legal

and equitable arguments for reductions in respect thereof, and continue operating in the ordinary

course.



                                                    2
               Case 21-17103-RAM           Doc 2       Filed 07/21/21       Page 3 of 11




       5.      In short, this case is set to poise the Hotel for success.

                                            Background

       6.      My name is Pedro Villar. I am over the age of eighteen and am competent to testify.

       7.      I act as the manager of Mary Brickell Village Hotel, LLC, as debtor and debtor in

possession (the “Debtor,” the “Hotel” or “MBVH”), and operate the company through the

management company, ARVI Management Corporation, a Florida corporation. I have served in

this role to the Company for approximately eight (8) years. I built the Hotel.

       8.      I am familiar with and knowledgeable of the Debtor’s day-to-day operations,

business, and financial affairs, and books and records, as well as the circumstances leading to the

commencement of this chapter 11 case (the “Chapter 11 Case”). I submit this declaration

(this “Declaration”) to assist the Court and other parties in interest in understanding the

circumstances and events that led to the commencement of the Chapter 11 Case and in support of

the motions and applications that the Debtor filed with the Court, including the “first-day”

pleadings filed concurrently herewith (the “First Day Pleadings”). I am authorized to submit this

Declaration on behalf of the Debtor.

       9.      Except as otherwise indicated herein, the facts set forth in this Declaration are based

upon my personal knowledge, my review of relevant documents, information provided to me by

employees of the Debtor, my opinion based upon my experience, knowledge, and information

concerning the Debtor’s operations and financial condition, or from my discussions with the

Debtor’s proposed counsel, Pack Law, P.A. (“Pack Law”). If called upon to testify, I would and

could testify competently to the facts set forth in this Declaration on that basis.




                                                   3
                  Case 21-17103-RAM         Doc 2       Filed 07/21/21   Page 4 of 11




         10.      I am advised by counsel that this Court has jurisdiction over this Chapter 11 Case

pursuant to 28 U.S.C. §§ 157 and 1334, and that venue is proper in the United States Bankruptcy

Court for the Southern District of Florida pursuant to 28 U.S.C. §§ 1408 and 1409.

                    The Debtor’s Prepetition Corporate and Capital Structure

   I.          Corporate Structure.

         11.      The Debtor, Mary Brickell Village Hotel, LLC, is a limited liability company

organized and headquartered in the State of Florida. The Hotel is managed by ARVI Management

Corporation, a Florida corporation, and is manager managed.              Jessica L.M. Woodward, of

Corporation Service Company (“CSC”), serves as the Debtor’s Independent Manager.

   II.         Prepetition Capital Structure.

         12.      The Debtor’s capital structure is relatively straightforward and consists of secured

debt, unsecured debt, and equity.

         A. Secured Debt.

         13.      The Debtor’s secured debt consists of a first-lien, secured loan presently owned by

DF VII REIT Holdings, LLC, a Delaware limited liability company, in the principal amount of

$17,000,000 which forms the basis of that certain foreclosure action that was commenced in the

Eleventh Judicial Circuit Court, in and for Miami-Dade County, Florida, Case No. 2021-006249-

CA-01, styled as DF VII REIT HOLDINGS, LLC v. MARY BRICKELL VILLAGE HOTEL, LLC,

et al. (the “Foreclosure Action”).

         B. Unsecured Debt and Equity.

         14.      The Debtor’s unsecured debt primarily consists of trade payables, and the Debtor’s

equity consist of those membership interests described in the Chapter 11 Petition [Docket No. 1]

in Mary Brickell Village Hotel, LLC.



                                                    4
              Case 21-17103-RAM          Doc 2       Filed 07/21/21    Page 5 of 11




III.   The Debtor’s Key Asset.

       15.     The Debtor’s principal balance sheet assets are real property (the Hotel itself, which

includes a full-service bar, and the land on which it sits) and the personal property located

throughout the Hotel (i.e., the Fixtures, Furniture and Equipment (“FF&E”)). In addition, the

Hotel has cash on hand of approximately $1 million.

IV.    Key Events Leading to the Chapter 11 Case.




       A. Highly Diminished Revenue and the Debtor’s Inability to (i) Utilize Reserves for
          Debt Service or (ii) Actively Negotiate With Its Lender.

       16.     From the inception of the mortgage loan in 2012 and until the onset of COVID, the

Hotel did not miss one single loan payment. When COVID-19 arrived, in March of 2020, the loan

was supported by hundreds of thousands of dollars in reserves. At the onset of the pandemic, the

Debtor proactively reached out to Wells Fargo, the then-master servicer of the Loan to ensure that

the parties could contingency plan, and amicably forge a go-forward path in case loan service

became difficult during COVID.

       17.     Months passed until MBVH would learn that Torchlight Special Services, LLC, the

then-special servicer of the Loan (“Torchlight 1”), was ultimately responsible and Wells Fargo

would, in fact, not be assisting with any modification whatsoever in respect of the Loan. In the

meantime, the Hotel was unable to operate. Communication with Torchlight 1 was close to

                                                 5
               Case 21-17103-RAM          Doc 2       Filed 07/21/21   Page 6 of 11




impossible, until the Hotel communicated to Wells Fargo that it could no longer wait for

Torchlight 1 to assist, and wanted to bring all payments current. Only then did Torchlight 1 become

responsive to the Hotel and began demanding default rate interest, special servicer fees and legal

fees. The Hotel disputed many of these amounts, particularly because representatives of the Hotel

reasonably relied on representations made by Wells Fargo that they would help the Hotel, and, at

minimum, that they would help to liaise with Torchlight 1.

       18.     From Summer 2020 through Fall 2020, MBVH engaged in a negotiation with

Torchlight 1. I strongly believe that based on the frequency of the Debtor’s communication with

Torchlight 1 in contrast to Torchlight 1’s frequency of its communication with the Debtor during

this time, Torchlight 1 had no sincere interest in negotiating in good faith and had decided early

on in the process that they wanted to seize the Hotel.

       19.     After one final information request that occurred during the first week of November

2020, Torchlight 1 went dark.

       20.     Four months would pass until, in February 2021, counsel to DF VII REIT Holdings,

LLC (“Torchlight 2”) informed MBVH that Torchlight 2 acquired the Loan from its affiliate.

Torchlight 2 demanded that MBVH pay Torchlight 1’s legal fees and execute a pre-negotiation

letter as a condition to MBVH communicating with Torchlight 2, which letter contained a

purported pre-release of Torchlight 2 from any claims held or that could be held against it by

MBVH, Mr. Arocha, and Mr. Villar, the guarantors under the Loan.

       21.     Within about one week, after execution of the pre-negotiation letter, Torchlight 2

commenced its foreclosure action against the Hotel. MBVH has made no headway in negotiating

with Torchlight 2 and is the of the view that Torchlight 2’s legal positions are legally unsound, and

even potentially expose a nefarious business model through which a lender can seemingly acquire



                                                  6
                 Case 21-17103-RAM         Doc 2       Filed 07/21/21   Page 7 of 11




a loan from itself (in its role as a fiduciary) and turn around within a matter of weeks and demand

an approximately 25% return on its investment at the expense of the borrower and its business.

During a global pandemic.

       B. Other Litigation.

       22.       In addition to the litigation against Torchlight 2, the Debtor has been wrongly

included in an active arbitration filed by Eastern National Bank. This arbitration has been an

unnecessary distraction and ongoing drain on MBVH’s resources, notwithstanding that MBVH

has offered virtually everything Eastern National Bank has asked of it through its relief requested.

Relief to be dismissed has been sought in the arbitration, but the tribunal has not yet heard the

matter. The Hotel is also party to other matters that involve (i) a personal injury claim that took

place at the Hotel and (ii) ADA compliance disputes, respectively.

      C. Next Steps, and the Commencement of the Chapter 11 Case.

       23.       The Debtor believes that optionality is its best path forward and is the only way to

achieve 100-cent recoveries for all stakeholders in MBVH. I am imbued with the belief that this

can only occur in a chapter 11 proceeding, through which the Debtor plans to either (a) cure alleged

defaults under the Loan and reinstate the Loan on fair market terms, or (b) pay off Torchlight 2 in

full, but only after right-sizing the alleged outstanding liability under the Loan (after, among other

things, asserting the Debtor’s legal and equitable rights against all parties in interest, including

Torchlight 2).

       24.       With such plan in place, and with the consent of each of the Debtor’s members, its

Manager, and its Independent Manager, Corporation Service Company, the Debtor is confident

that the Chapter 11 Case will pave a clear path forward for the Hotel’s long term success.




                                                   7
                Case 21-17103-RAM         Doc 2       Filed 07/21/21   Page 8 of 11




                                The Debtor’s First Day Pleadings

       25.      The First Day Pleadings seek relief to allow the Debtor to meet necessary

obligations and fulfill its duties as a debtor in possession. I am familiar with the contents of each

First Day Pleading and believe that the relief sought in each First Day Pleading is necessary to

enable the Debtor to operate in chapter 11 with minimal disruption or loss of productivity and

value and best serves the Debtor’s estate and creditors’ interests. The facts set forth in each First

Day Pleading are incorporated herein by reference. The First Day Pleadings include the following:

             a. Debtor’s Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
                Use of Cash Collateral Pursuant to 11 U.S.C. § 363,(II) Deeming Its Secured
                Lender Adequately Protection Pursuant to 11 U.S.C. §§ 361 and 363, and
                (III) Scheduling a Final Hearing (the “Cash Collateral Motion”);

             b. Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor
                to (A) Operate Its Cash Management System, (B) Honor Certain Prepetition
                Obligations Related Thereto, and (C) Maintain Existing Business Forms, (II)
                Authorizing, but Not Directing the Debtor to (A) Maintain Existing Customer
                Programs and (B) Honor Prepetition Customer Obligations, and (III) Granting
                Related Relief (the “Cash Management Motion”);

             c. Debtor’s Motion for Entry of an Order (A) Authorizing the Debtor to (I) Pay
                Prepetition Employee Wages, Salaries, and Other Compensation, and (II) Continue
                Employee Benefits Programs, and (B) Granting Related Relief (the “Wages
                Motion”);

             d. Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Payment
                of Certain Prepetition Taxes and Fees and (II) Granting Related Relief (the “Taxes
                Motion”);

             e. Debtor’s Motion For Entry Of Interim And Final Orders (I) Authorizing, but Not
                Directing the Debtor to (A) Continue Honoring Its Obligations Under Insurance
                Policies Entered into Prepetition and Satisfy Prepetition Obligations Thereto and
                (B) Renew, Supplement, Modify, or Purchase Coverage, and (II) Granting Related
                Relief (the “Insurance Motion”); and

             f. Debtor’s Motion for Entry of an Order (I) Prohibiting Utility Providers from
                Altering, Refusing, or Discontinuing Utility Services, (II) Deeming Utility
                Providers Adequately Assured of Future Performance, (III) Establishing
                Procedures For Determining Adequate Assurance of Payment, and (IV) Granting
                Related Relief (the “Utilities Motion”).


                                                  8
               Case 21-17103-RAM           Doc 2       Filed 07/21/21   Page 9 of 11




       26.     The First Day Pleadings seek authority to, among other things, honor employee-

related wages and benefit obligations, use cash collateral, ensure the continuation of the Debtor’s

cash management system, and maintain other operations in the ordinary course of business. I

believe all relief sought in the First Day Pleadings is critical to the continued success of the Debtor

during this Chapter 11 Case and ultimately, of benefit to all stakeholders.

       27.     Several of the First Day Pleadings request authority to pay certain prepetition

claims against the Debtor. I understand that Rule 6003 of the Federal Rules of Bankruptcy

Procedure provides, in relevant part, that the Court shall not consider motions to pay prepetition

claims during the first 21 days following the filing of a chapter 11 petition, “except to the extent

relief is necessary to avoid immediate and irreparable harm.” In light of this requirement, the

Debtor has narrowly tailored its requests for immediate authority to pay certain prepetition claims

to those circumstances where the failure to pay such claims would cause immediate and irreparable

harm to the Debtor and its estate. The Debtor will defer seeking other relief to subsequent hearings

before the Court.

                           [Remainder of Page Intentionally Left Blank]




                                                   9
              Case 21-17103-RAM          Doc 2     Filed 07/21/21   Page 10 of 11




       28.     The above describes the Debtor’s business and capital structure, the factors that

precipitated the commencement of this Chapter 11 Case, and the critical need for the Debtor to

obtain the relief sought in the First Day Pleadings.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

       Dated: July 21, 2021
              Miami, FL


                                         By: /s/ Pedro Villar
                                         Name: Pedro Villar




                                                 10
     Case 21-17103-RAM        Doc 2    Filed 07/21/21    Page 11 of 11




                                 Exhibit A

         Mary Brickell Village Hotel, LLC’s Organizational Chart

Respective Ownership Interest Percentages In Mary Brickell Village Hotel, LLC




                      Mary Brickell Village Hotel, LLC
